The opinion of the court was delivered by
Veazey, J.
It has been repeatedly decided in the American courts that, in the absence of special contract, common carriers, including express companies, receiving parcels marked to a point beyond their own route, and having no special business relations with other carriers, are only responsible as common carriers to the end of their own route, and the safe and seasonable delivery to the succeeding carrier in the direction of the transportation. 2 Redf. Railw. s. 154 ; Edwards Bailm. s. 578 ; Nutting v. Connec*341ticut River Railroad Co. 1 Gray, 502; Root v. Grreat Western Railroad Co. 45 N. Y. 524; Railroad Co. v. Manufacturing Co. 16 Wal. 318, 324. In Morse v. Brainerd, 41 Vt. 550, Chief Justice Pierpoint, after referring to the English rule, says: “ But in this country the rule established in most of the states is, that the company is liable for injuries that occur beyond the termination of their own road, only when they stipulate to deliver the property at a point beyond, and that is the extent to which the decisions in this State have, as yet, gone, and is as far as we are now disposed to go.” Farmers & Mechanics’ Bank v. Champlain Transportation Co. 23 Vt. 186, 209.
The plaintiff seeks to recover in this case not by an attack of this rule, but upon the claim that there was a special contract by the defendant to carry the package through and deliver it to the consignee ; and that this is evidenced by the receipt given to the plaintiff, and that the defendant is precluded from showing by parol anything to vary this contract.
There is no claim, and upon the facts found by the referee no ground of claim, that the defendant fraudulently misled or attempted to mislead or deceive the plaintiff, when he delivered the package for transportation. This suit is an action on the case against the defendant as a common carrier for its negligence and failure to transport and deliver this package of money according to said special undertaking, with a count in trover. The receipt constituting the alleged contract contained this provision : “ To be forwarded to destination at our risk so far only as our route extends. . . . In no event to be responsible except as forwarders.” . It also contained the names of the railroads constituting its routes. The point of destination of the package was not on any of its routes. The plaintiff sought before the referee and now seeks to have this receipt, which he claims is a contract in writing, varied by striking out or disregarding.the part limiting the liability of the defendant, on the ground that that part was not read to the plaintiff, which fact he proved by parol. He asks to have the'receipt construed in the light of his parol evidence, but claims that the explanations of the defendant must be excluded.
But without reference to this inconsistency, we think there is *342nothing in this case to take it outside of the well-established rule in this State that simple receipts not under seal are open to explanation by parol evidence; and that the evidence received by the referee as to what took place between the plaintiff and the defendant’s agent, Paul, when the money was delivered to the latter, was properly received. The case much relied on by the plaintiff, the Baltimore & Philadelphia Steamboat Co. v. Brown, 54 Pa. St. 77, is a direct authority to the extent that such a receipt as this may be explained by parol.
In the light of this evidence it seems plain to us that the only undertaking assumed by the defendant or that the plaintiff had a right to understand was assumed, was to transport and deliver the package to the stage line at Essex Junction. Paul told the plaintiff he could bill it only to that place, because the defendant’s route only extended to that place. What was said and done about paying for the transportation beyond there fairly indicated that the defendant was to assume nothing beyond that point. There was no business arrangement between the defendant and the proprietors of the stage line in relation to carrying express matter. The custom between them in this respect was not such as to affect either company’s liability to patrons for the acts of the other. The case is plainly distinguishable from Morse v. Brainerd, 41 Vt. 550, where there was a business arrangement entered into between the several roads constituting a continuous line. In 2 Redf. Railw. 107, the author says : “ Express companies have generally been held responsible only for the transportation to the end of their own line, and careful delivery to the next company upon the route most direct to the destination of the parcel, with proper directions. to the carrier to whom the parcel is successively delivered. And it has been said that where the goods, in such cases, are delivered to the carrier, marked for a particular destination, without any specific instructions in regard to the transportation more than what is to be inferred from the marks on the package, the carrier is only bound to transport and deliver them according to the established usage of the business, whether that be known to the consignee or not.”
The plaintiff claims that the omission by Paul to read to the *343plaintiff the words in fine print in the receipt, to the effect that the defendant assumed no risk except over its own route, was in legal effect a fraud upon the plaintiff, though it may not have been so intended ; and he cites King v. Woodbridge, 34 Vt. 565. That case affords no aid in this one. They are dissimilar in facts and questions iuvolved. Moreover, there is no ground for application in this case of the principle discussed by the learned judge in that one, because the obligations of the defendant here were the same as they would have been without that part being in the receipt which Paul omitted to read. It was' only the incorporation of such limitation of liability as would have existed without it. The omission to read it was simply the omission to read that which was of no consequence in the receipt so far as it affected the obligations or rights of the parties. But if this were otherwise, the plaintiff was not deceived or injured by such omission, because Paul told the plaintiff that the defendant’s route only extended to Essex Junction, and that he could bill the package only to that point. We think the plaintiff was fairly informed of what the defendant undertook to do.

Judgment reversed, and judgment for the defendant to recover its costs.